857 F.2d 1475
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Patricia A. STRONG, Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
No. 87-5935.
United States Court of Appeals, Sixth Circuit.
Sept. 9, 1988.

Before ENGEL, Chief Judge, MILBURN, Circuit Judge, and DAVID D. DOWD,* District Judge.
PER CURIAM.


1
Patricia A. Strong appeals from the judgment of the United States District Court for the Western District of Kentucky affirming the Secretary of Health and Human Services' denial of her claims for both disability and supplemental security income.


2
Strong was born on May 3, 1946, and has attended school through the twelfth grade.  She has worked as a teacher's aide and more recently worked as a medicine aide.  On August 8, 1984, Strong applied for disability and supplemental security income benefits claiming that she became disabled on March 2, 1984, due to injury to her knee, arm, and back stemming from a congenital back condition and two automobile accidents.  Her application was denied.  The ALJ concluded that Strong did not meet the disability status requirements of the Social Security Act as she never obtained 20 quarters of coverage during any 40 quarter period.  The ALJ further found that claimant's impairments did not prevent her from performing her past relevant work as a medicine aide.  Based on these findings the ALJ denied both claims.  The Appeals Council denied review.  Strong sought judicial review under 42 U.S.C. Sec. 405 and the district court referred the matter to the United States magistrate.  The magistrate found substantial evidence supporting the Secretary's decision.  These findings and conclusions were adopted by the district judge.


3
On appeal, Strong argues that the Secretary's determination that the appellant could perform her prior sedentary work was not supported by substantial evidence.  After careful review, we agree with the district court and the magistrate that the Secretary's determination was based on substantial evidence.


4
AFFIRMED.



*
 The Honorable David D. Dowd, United States District Judge for the Northern District of Ohio, sitting by designation